     Case 1:20-cv-02630-KPF-BCM Document 11 Filed 07/16/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID JOHNSON,

                          Plaintiff,
                                                20 Civ. 2630 (KPF) (BCM)
                   -v.-
                                                         ORDER
COMMISSIONER ANDREW M. SAUL,
Commissioner, Social Security
Administration,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      By Order today, the Court is referring this case to Magistrate Judge

Moses for a report and recommendation on any motion for judgment on the

pleadings. To conserve resources, to promote judicial efficiency, and in an

effort to achieve a faster disposition of this matter, it is hereby ORDERED that

the parties must discuss whether they are willing to consent, under 28 U.S.C.

§ 636(c), to conducting all further proceedings before Magistrate Judge Moses.

      If both parties consent to proceed before the Magistrate Judge, counsel

for Defendant must, within two weeks of the date of this Order, email to

Failla_NYSDChambers@nysd.uscourts.gov a fully executed Notice, Consent,

and Reference of a Civil Action to a Magistrate Judge form, a copy of which is

attached to this Order (and also available at

http://nysd.uscourts.gov/file/forms/consent-to-proceed-before-us-magistrate-

judge). If the Court approves that form, all further proceedings will then be

conducted before Magistrate Judge Moses rather than before the undersigned.

      If either party does not consent to conducting all further proceedings
     Case 1:20-cv-02630-KPF-BCM Document 11 Filed 07/16/20 Page 2 of 2


before Magistrate Judge Moses, the parties must file a joint letter, within two

weeks of the date of this Order advising the Court that the parties do not

consent, but without disclosing the identity of the party or parties who do

not consent. There will be no adverse consequences if the parties do not

consent to proceed before the Magistrate Judge.

      SO ORDERED.

Dated:      July 16, 2020
            New York, New York
                                           __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       2
